Citation Nr: 1428933	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Service connection for acquired psychiatric condition, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his depression began in service.  Service treatment records demonstrate that the Veteran was prescribed Valium and admitted to a ward for observation in April 1973.

The Veteran's VA treatment records contain a diagnosis of depression.  During the Veteran's April 2002 VA examination for mental disorders, the examiner diagnosed "other substance abuse" and assigned a GAF of 45.  The examiner did not review the claims file and did not opine as to etiology of the Veteran's claimed disorder.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Veteran submitted a letter from a VA physician in March 2014.  The physician stated that the Veteran has a history of anxiety and that "it is possible" that his anxiety started sometime during his time in the service.  The Board notes that this letter was submitted after the July 2012 statement of the case and is not accompanied by a waiver of RO jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The claims file, including the March 2014 letter from the VA physician and this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify each psychiatric disorder experienced by the Veteran or specifically rule out any such diagnosis.  Any diagnostic testing deemed to be necessary by the examiner should be accomplished.

For each psychiatric disability present, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to service or was caused or aggravated by his service-connected disabilities.  If aggravated, specify the baseline of psychiatric disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



